Citation Nr: 1627285	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  10-07 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010, January 2011, and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the issue on appeal was initially characterized by the RO as entitlement to service connection for a major depressive disorder, but has been recharacterized by the Board more broadly as for service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In August 2013, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further review.

The issue of entitlement to a waiver of an overpayment of $30,630 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Correspondence, January 2015.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran served on active duty from March 1968 to March 1970, including service in Vietnam as a combat engineer.  See DD Form 214.  He claims that he has an acquired psychiatric disorder, including PTSD and depression, that are related to his active service, including service in Vietnam.  In the alternative, he asserts that his depression is secondary to his service-connected diabetes mellitus.  See generally VA examination reports, December 2010, December 2011, November 2013; Evaluation, Dr. L.C.R., December 2012.

In August 2012, this matter was certified to the Board.  Shortly thereafter, in August 2012, the Veteran made a timely request a Travel Board hearing.  Regrettably, such hearing has not yet been afforded.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2015).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).  Therefore, the Board will remand this matter to the RO so that the Veteran may be afforded a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a Travel Board hearing before a Veterans Law Judge at the RO in San Juan, Puerto Rico.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters that the Board 

has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

